Case 0:20-cv-61297-RKA Document 29 Entered on FLSD Docket 08/21/2020 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 0:20-cv-61297-RKA


  BYRON HALL, et al.

         Plaintiff,

  v.

  LVNV FUNDING, LLC and RESURGENT
  CAPITAL SERVICES, L.P.

        Defendants.
  __________________________________________ /

                        ANSWER TO CONSOLIDATED COMPLAINT

         Defendants Resurgent Capital Services, L.P. and LVNV Funding, LLC, by and through

  their undersigned counsel, answer Plaintiff’s Consolidated Complaint as follows:

                                  JURISDICTION AND VENUE

         1.      Defendants deny the allegations in Paragraph 1 of the Complaint.

         2.      Defendants deny the allegations in Paragraph 2 of the Complaint.

         3.      Admitted in part, denied in part. Defendants admit upon information and belief

  Plaintiff resides in this District. Defendants deny all remaining allegations in Paragraph 3 of the

  Complaint.

                                             PARTIES

         4.      Admitted upon information and belief.

         5.      Admitted.

         6.      Admitted in part, denied in part. Defendants admit LVNV is a Delaware limited

  liability company. Defendants deny all remaining allegations in Paragraph 6 of the Complaint.
Case 0:20-cv-61297-RKA Document 29 Entered on FLSD Docket 08/21/2020 Page 2 of 11




                                   DEMAND FOR JURY TRIAL

         7.      Admitted in part, denied in part. Defendants admit Plaintiffs demand a trial by jury.

  Defendants deny the existence of triable issues of fact. To the extent triable issues are found to

  exist, Defendants demand a trial by jury on all issues of fact so triable.

                                           ALLEGATIONS

         8.      Admitted.

         9.      Defendants deny the allegations in Paragraph 9 of the Complaint.

         10.     Admitted.

         11.     Admitted.

         12.     Admitted.

         13.     Admitted.

         14.     Admitted in part, denied in part. Defendants admit only the accuracy of any

  properly quoted text from the Florida Administrative Code. Defendants deny all remaining

  allegations in Paragraph 14 of the Complaint.

         15.     Admitted in part, denied in part. Defendants admit only the accuracy of any

  properly quoted text from the Florida Administrative Code. Defendants deny all remaining

  allegations in Paragraph 15 of the Complaint.

         16.     Admitted in part, denied in part. Defendants admit only the accuracy of any

  properly quoted text from the Florida Administrative Code. Defendants deny all remaining

  allegations in Paragraph 16 of the Complaint.

         17.     Admitted.

         18.     Admitted.
Case 0:20-cv-61297-RKA Document 29 Entered on FLSD Docket 08/21/2020 Page 3 of 11




         19.     Admitted in part, denied in part. Defendants admit the accounts at issue originated

  with a third-party creditor. Defendants deny all remaining allegations in Paragraph 19 of the

  Complaint.

         20.     Defendants deny the allegations in Paragraph 20 of the Complaint.

         21.     Admitted in part, denied in part. Defendants admit LVNV conveyed a limited

  power of attorney to Resurgent on or about January 15, 2007, for the purposes specified therein.

  Defendants deny all remaining allegations in paragraph 21 of the Complaint.

         22.     Defendants deny the allegations in Paragraph 22 of the Complaint.

         23.     Defendants deny the allegations in Paragraph 23 of the Complaint.

         24.     Defendants deny the allegations in Paragraph 24 of the Complaint.

         25.     Defendants deny the allegations in Paragraph 25 of the Complaint.

                                    ALLEGATIONS OF TITUS

         26.     Admitted in part, denied in part. Defendants admit upon information and belief

  Plaintiff Titus filed a Chapter 13 bankruptcy petition on or about October 8, 2019. After reasonable

  investigation, Defendants lack sufficient knowledge and information to form a belief as all

  remaining allegations in Paragraph 26 of the Complaint and as such they are denied.

         27.     Admitted in part, denied in part. Defendants admit Resurgent filed PoC-1 on behalf

  of LVNV, on or about October 15, 2019, for an account owed by Plaintiff Titus that originated

  with Capital One Bank (USA), N.A. Defendants admit Plaintiff Titus defaulted on the account

  and the account is owned by LVNV. Defendants admit PoC-1 was signed under penalty of perjury

  by Resurgent’s employee, David Lamb, who was acting within the course and scope of his

  employment. Defendants deny all remaining allegations in Paragraph 27 of the Complaint.
Case 0:20-cv-61297-RKA Document 29 Entered on FLSD Docket 08/21/2020 Page 4 of 11




         28.     Admitted in part, denied in part. Defendants admit Resurgent filed PoC-2 on behalf

  of LVNV, on or about January 2, 2020, for an account owed by Plaintiff Titus that originated with

  HSBC Bank Nevada, N.A. Defendants admit Plaintiff Titus defaulted on the account and the

  account is owned by LVNV. Defendants admit PoC-2 was signed under penalty of perjury by

  Resurgent’s employee, David Lamb, who was acting within the course and scope of his

  employment. Defendants deny all remaining allegations in Paragraph 28 of the Complaint.

         29.     Admitted in part, denied in part. Defendants admit Resurgent filed PoC-3 on behalf

  of LVNV, on or about January 2, 2020, for an account owed by Plaintiff Titus that originated with

  HSBC Bank Nevada, N.A. Defendants admit Plaintiff Titus defaulted on the account and the

  account is owned by LVNV. Defendants admit PoC-3 was signed under penalty of perjury by

  Resurgent’s employee, David Lamb, who was acting within the course and scope of his

  employment. Defendants deny all remaining allegations in Paragraph 29 of the Complaint.

         30.     Admitted in part, denied in part. Defendants admit Resurgent filed PoC-4 on behalf

  of LVNV, on or about January 2, 2020, for an account owed by Plaintiff Titus that originated with

  General Electric Capital Corporation. Defendants admit Plaintiff Titus defaulted on the account

  and the account is owned by LVNV. Defendants admit PoC-4 was signed under penalty of perjury

  by Resurgent’s employee, David Lamb, who was acting within the course and scope of his

  employment. Defendants deny all remaining allegations in Paragraph 30 of the Complaint.

                                   ALLEGATIONS OF HALL

         31.     Defendants admit upon information and belief Plaintiff Hall filed a Chapter 13

  bankruptcy petition on September 16, 2019. After reasonable investigation, Defendants lack

  sufficient knowledge and information to form a belief as all remaining allegations in Paragraph 31

  of the Complaint and as such they are denied.
Case 0:20-cv-61297-RKA Document 29 Entered on FLSD Docket 08/21/2020 Page 5 of 11




         32.    Admitted in part, denied in part. Defendants admit Resurgent filed PoC-5 on behalf

  of LVNV, on or about September 25, 2019, for an account owed by Plaintiff Hall that originated

  with First Premier Bank. Defendants admit Plaintiff Hall defaulted on the account and the account

  is owned by LVNV. Defendants admit PoC-5 was signed under penalty of perjury by Resurgent’s

  employee, David Lamb, who was acting within the course and scope of his employment.

  Defendants deny all remaining allegations in Paragraph 32 of the Complaint.

         33.    Admitted in part, denied in part. Defendants admit Resurgent filed PoC-6 on behalf

  of LVNV, on or about September 24, 2019, for an account owed by Plaintiff Hall that originated

  with Capital One Bank (USA), N.A. Defendants admit Plaintiff Hall defaulted on the account and

  the account is owned by LVNV. Defendants admit PoC-6 was signed under penalty of perjury by

  Resurgent’s employee, David Lamb, who was acting within the course and scope of his

  employment. Defendants deny all remaining allegations in Paragraph 33 of the Complaint.

         34.    Admitted in part, denied in part. Defendants admit Resurgent filed PoC-7 on behalf

  of LVNV, on or about October 21, 2019, for an account owed by Plaintiff Hall that originated with

  AmeriCredit Financial Services, Inc. Defendants admit Plaintiff Hall defaulted on the account and

  the account is owned by LVNV. Defendants admit PoC-7 was signed under penalty of perjury by

  Resurgent’s employee, Suzanne Dickson, who was acting within the course and scope of her

  employment. Defendants deny all remaining allegations in Paragraph 34 of the Complaint.

                                 ALLEGATIONS OF AMODIO

         35.    Admitted in part, denied in part. Defendants admit Resurgent filed PoC-8 on behalf

  of LVNV, on or about December 26, 2020, for an account owed by Plaintiff Amodio that

  originated with General Electric Capital Corporation.      Defendants admit Plaintiff Amodio
Case 0:20-cv-61297-RKA Document 29 Entered on FLSD Docket 08/21/2020 Page 6 of 11




  defaulted on the account and the account is owned by LVNV. Defendants admit PoC-8 was signed

  under penalty of perjury by Resurgent’s employee, William Andrews, who was acting within the

  course and scope of his employment. Defendants deny all remaining allegations in Paragraph 35

  of the Complaint.

                                 ALLEGATIONS OF VILCINA

         36.    Admitted in part, denied in part. Defendants admit Resurgent filed PoC-9 on behalf

  of LVNV, on or about July 3, 2019, for an account owed by Plaintiff Vilcina that originated with

  Household Bank (SB), N.A. Defendants admit Plaintiff Vilcina defaulted on the account and the

  account is owned by LVNV. Defendants admit PoC-9 was signed under penalty of perjury by

  Resurgent’s employee, Leoann Shannon, who was acting within the course and scope of her

  employment. Defendants deny all remaining allegations in Paragraph 36 of the Complaint.

                                ALLEGATIONS OF FONTANEZ

         37.    Admitted in part, denied in part. Defendants admit Resurgent filed PoC-10 on

  behalf of LVNV, on or about August 29, 2019, for an account owed by Plaintiff Fontanez that

  originated with HSBC Bank Nevada, N.A. Defendants admit Plaintiff Fontanez defaulted on the

  account and the account is owned by LVNV. Defendants admit PoC-10 was signed under penalty

  of perjury by Resurgent’s employee, David Lamb, who was acting within the course and scope of

  his employment. Defendants deny all remaining allegations in Paragraph 37 of the Complaint.

                                   ALLEGATIONS OF JONES

         38.    Admitted in part, denied in part. Defendants admit Resurgent filed PoC-11 on

  behalf of LVNV, on or about July 24, 2019, for an account owed by Plaintiff Jones that originated

  with HSBC Bank Nevada, N.A. Defendants admit Plaintiff Jones defaulted on the account and

  the account is owned by LVNV. Defendants admit PoC-11 was signed under penalty of perjury
Case 0:20-cv-61297-RKA Document 29 Entered on FLSD Docket 08/21/2020 Page 7 of 11




  by Resurgent’s employee, Susan Gaines, who was acting within the course and scope of her

  employment. Defendants deny all remaining allegations in Paragraph 38 of the Complaint.

                                    ALLEGATIONS OF DAY

         39.    Admitted in part, denied in part. Defendants admit Resurgent filed PoC-12 on

  behalf of LVNV, on or about June 18, 2020, for an account owed by Plaintiff Day. Defendants

  admit Plaintiff Day defaulted on the account and the account is owned by LVNV. Defendants

  admit PoC-12 was signed under penalty of perjury by Resurgent’s employee, Susan Gaines, who

  was acting within the course and scope of her employment. Defendants deny all remaining

  allegations in Paragraph 39 of the Complaint.

                                            EXHIBITS

         40.    Admitted.

         41.    Admitted.

                                    ARTICLE III STANDING

         42.    Admitted in part, denied in part. Defendants admit only the accuracy of any

  properly quoted text from the legal authority cited in Paragraph 42 of the Complaint. Defendants

  deny all remaining allegations in Paragraph 42 of the Complaint.

         43.    Admitted in part, denied in part. Defendants admit only the accuracy of any

  properly quoted text from the legal authority cited in Paragraph 43 of the Complaint. Defendants

  deny all remaining allegations in Paragraph 43 of the Complaint.

         44.    Admitted in part, denied in part. Defendants admit only the accuracy of any

  properly quoted text from the legal authority cited in Paragraph 44 of the Complaint. Defendants

  deny all remaining allegations in Paragraph 44 of the Complaint.
Case 0:20-cv-61297-RKA Document 29 Entered on FLSD Docket 08/21/2020 Page 8 of 11




         45.     Admitted in part, denied in part. Defendants admit only the accuracy of any

  properly quoted text from the legal authority cited in Paragraph 45 of the Complaint. Defendants

  deny all remaining allegations in Paragraph 45 of the Complaint.

         46.     Admitted in part, denied in part. Defendants admit only the accuracy of any

  properly quoted text from the legal authority cited in Paragraph 46 of the Complaint. Defendants

  deny all remaining allegations in Paragraph 46 of the Complaint.

                                        SCOPE OF TRICHELL

         47.     Defendants deny the allegations in Paragraph 47 of the Complaint.

         48.     Defendants deny the allegations in Paragraph 48 of the Complaint.

         49.     Defendants deny the allegations in Paragraph 49 of the Complaint.

         50.     Defendants deny the allegations in Paragraph 50 of the Complaint.

         51.     Defendants deny the allegations in Paragraph 51 of the Complaint.

         52.     Defendants deny the allegations in Paragraph 52 of the Complaint.

                                           COUNT I.
                           VIOLATION OF 15 U.S.C. § 1692e(2)(A)
                                       (against Resurgent)
         53.     Defendants incorporate and reallege Paragraphs 1 through 52 of this Answer as

  though more fully set forth herein.

         54.     Admitted in part, denied in part. Defendants admit only the accuracy of any

  properly quoted statutory text. Defendants deny all remaining allegations in Paragraph 54 of the

  Complaint.

         55.     Defendants deny the allegations in Paragraph 55 of the Complaint.

         56.     Defendants deny the allegations in Paragraph 56 of the Complaint.

         57.     Defendants deny the allegations in Paragraph 57 of the Complaint.

         58.     Defendants deny the allegations in Paragraph 58 of the Complaint.
Case 0:20-cv-61297-RKA Document 29 Entered on FLSD Docket 08/21/2020 Page 9 of 11




         59.     Defendants deny the allegations in Paragraph 59 of the Complaint.

         WHEREFORE, Defendants Resurgent Capital Services, L.P. and LVNV Funding, LLC

  respectfully request that this Honorable Court enter judgment in their favor and against Plaintiff;

  dismiss Plaintiff’s Complaint with prejudice; and, further award all such other relief, including

  attorney’s fees and costs, as is just and appropriate.

                                          COUNT II.
                             VIOLATION OF FLA. STAT. § 559.72(9)
                                 (against Resurgent and LVNV)

         60.     Defendants incorporate and reallege Paragraphs 1 through 52 of this Answer as

  though more fully set forth herein.

         61.     Admitted in part, denied in part. Defendants admit only the accuracy of any

  properly quoted statutory text. Defendants deny all remaining allegations in Paragraph 61 of the

  Complaint.

         62.     Defendants deny the allegations in Paragraph 62 of the Complaint.

         63.     Defendants deny the allegations in Paragraph 63 of the Complaint.

         64.     Defendants deny the allegations in Paragraph 64 of the Complaint.

         WHEREFORE, Defendants Resurgent Capital Services, L.P. and LVNV Funding, LLC

  respectfully request that this Honorable Court enter judgment in their favor and against Plaintiff;

  dismiss Plaintiff’s Complaint with prejudice; and, further award all such other relief, including

  attorney’s fees and costs, as is just and appropriate.

                                        COUNT III.
                             VIOLATION OF FLA. STAT. § 559.72(5)
                                      (against LVNV)

         65.     Defendants incorporate and reallege Paragraphs 1 through 52 of this Answer as

  though more fully set forth herein.
Case 0:20-cv-61297-RKA Document 29 Entered on FLSD Docket 08/21/2020 Page 10 of 11




          66.     Admitted in part, denied in part. Defendants admit only the accuracy of any

   properly quoted statutory text. Defendants deny all remaining allegations in Paragraph 66 of the

   Complaint.

          67.     Defendants deny the allegations in Paragraph 67 of the Complaint.

          68.     Defendants deny the allegations in Paragraph 68 of the Complaint.

          69.     Defendants deny the allegations in Paragraph 69 of the Complaint.

          70.     Defendants deny the allegations in Paragraph 70 of the Complaint.

          WHEREFORE, Defendants Resurgent Capital Services, L.P. and LVNV Funding, LLC

   respectfully request that this Honorable Court enter judgment in their favor and against Plaintiff;

   dismiss Plaintiff’s Complaint with prejudice; and, further award all such other relief, including

   attorney’s fees and costs, as is just and appropriate.

                                          Respectfully submitted,

                                          MESSER STRICKLER, LTD.

                                  By:     /s/ John M. Marees, II
                                          LAUREN M. BURNETTE, ESQUIRE
                                          FL Bar No. 0120079
                                          JOHN M. MAREES, II, ESQUIRE
                                          FL Bar No. 0069879
                                          12276 San Jose Blvd.
                                          Suite 718
                                          Jacksonville, FL 32223
                                          (904) 527-1172
                                          (904) 683-7353 (fax)
                                          lburnette@messerstrickler.com
                                          jmarees@messerstrickler.com
                                          Counsel for Defendants

   Dated: August 21, 2020


                                    CERTIFICATE OF SERVICE
Case 0:20-cv-61297-RKA Document 29 Entered on FLSD Docket 08/21/2020 Page 11 of 11




          I certify that on August 21, 2020, a true copy of the foregoing document was served as

   follows:

    Via CM/ECF
    Jibrael Hindi, Esq.
    Thomas Patti, Esq.
    The Law Offices of Jibrael S. Hindi
    110 SE 6th Street, 17th Floor
    Ft. Lauderdale, FL 33301
    jibrael@jibraellaw.com
    tom@jibraellaw.com
    Attorneys for Plaintiffs


                                          MESSER STRICKLER, LTD.

                                By:       /s/ John M. Marees, II
                                          LAUREN M. BURNETTE, ESQUIRE
                                          FL Bar No. 0120079
                                          JOHN M. MAREES, II, ESQUIRE
                                          FL Bar No. 0069879
                                          12276 San Jose Blvd.
                                          Suite 718
                                          Jacksonville, FL 32223
                                          (904) 527-1172
                                          (904) 683-7353 (fax)
                                          lburnette@messerstrickler.com
                                          jmarees@messerstrickler.com
                                          Counsel for Defendants

   Dated: August 21, 2020
